Title: From Benjamin Franklin to Chevallié, 26 February 1785
From: Franklin, Benjamin
To: Chevallié, Pierre-François


				
					Sir,
					Passy, Feb. 26. 1785.
				
				I duly receiv’d in its time, the Letter you did me the honour of writing to me the 21st. of October last, with the Papers that accompany’d it, relating to your Demands against the State of Virginia, the Congress, & sundry private Persons in America. Mr Jefferson, a principal Person and late Governor of that State, being in Paris, I thought I could not do better with your Papers than to refer them to him, he being also a Member of Congress. I receiv’d from him a Letter on the Subject, which I ought to have communicated to you immediately, but being ill at the Time, it was omitted, and mislaid till lately. I now send it enclos’d, and beg you will excuse the Delay. By taking the Steps he advises, I have no doubt of your obtaining Payment of what is due from the Publick. And your private Debtors, if able to pay, may be oblig’d to it by the Laws. I have the honour to be, Sir, Your most obedient humble Servant
				
					B. Franklin
					M. Chevallié
				
			 
				Notations in different hands: Reponduë le 17. mars / Recu Le 5. Mars port 2 l.t. 2 s. / Passy 25. feby. 1785. Bn. franklin to P. Chevallié
			